DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status 
Applicants amendment to the claims, filed on 6/22/2020, wherein Applicants have canceled claim 4, is acknowledged.
Claims 1-3 are pending in this application.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Acknowledgment is made of applicant's claim for foreign priority based on application No. KR10-2017-0184738, filed on 12/29/2017. While applicants have filed a certified copy of the KR10-2017-0184738 application as required by 37 CFR 1.55, they have not filed a certified English translation of the foreign application. Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.
Suggestion for Claim language
Currently, claim 1 recites “An adeno-associated virus vector into which a foreign nucleic acid sequence consisting of the nucleotide sequence of SEQ ID NO:5 is introduced.  A better claim language will be “an adeno-associated virus (AAV) vector, comprising a foreign nucleic acid sequence consisting of the nucleotide sequence of SEQ ID NO: 5”. Appropriate correction is suggested.

Specification
The disclosure is objected to because of the following informalities: It seems in paragraph 16, lines 1 and 2, of page 4 has “AAV” spelled incorrectly as “AAA” in lines 1 and 2. The proper term is AAV. 
It seems in paragraph 47, line 1, of page 9, the specification discloses “C cells”. According to the brief description of the drawings the correct term is C2C12 cells. 
Appropriate correction is required.
Claim 2 recites “A transformant transformed with the AAV vector of claim 1,” which indicates that a vector is administered to a human patient, therefore encompassing a human organism.
Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

As written, claim 2 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
A better claim language will be “an isolated recombinant cell transformed with the AAV vector of claim 1”.
Appropriate correction is suggested.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Jong-Mook Kim et al, (US 7812146B2 patent, published Oct. 12, 2010; effective filing date March 20, 2003; hereinafter as “Kim”) in view of Pei Jin et al., (WO 2007/058776; published May 24, 2007; effective filing date Nov. 10, 2005; hereinafter as “Jin”) and Daya et al (Clinical microbiology reviews 21(4): 583-593; 2008, hereinafter as “Daya”).
Kim teaches a method of preparing a hybrid Hepatocyte Growth Factor (HGF) gene, where the polynucleotide of intron 4 is inserted between exons 4 and 5 of HGF cDNA encoding two heterotypes of human HGF (abstract). First, genomic DNA was extracted from HepG2 cells (ATCC Accession NO: HB-8065). In the PCR amplification step, HGF-F2 comprised the sequence ranging from 392 to 2247 of human HGF cDNA prototype (HGF-X 1: composed of exons 1 to 4-intron 4-exons 5 to 18) of SEQ ID NO: 2; HGF-F3, the sequence ranging from 392 to 727; HGF-5, the sequence ranging from 2229 to 5471; HGF-F6, the sequence ranging from 5117 to 5471; HGF-F7, the sequence ranging from 3168 to 5471; and HGF-F8, the sequence ranging from 4168 to 5471. The amplified HGF gene fragments were each inserted into the multiple cloning site of a pCEM-T easy vector (Promega, Wis., USA) (see FIG. 2; col. 5, lns. 35-50). The PCR amplification methods used a human placenta cDNA (Clontech, CA, USA) as a template DNA. The DNA fragments containing cDNAs of HGF gene (cHGF) and deleted HGF gene (dHGF) were amplified by PCR. The dHGF is a HGF gene with deletion of 5 base sequences (col. 5, lns. 53-65). Kim further teaches, the preparation of hybrid HGF gene constructs of genomic DNA and cDNA, were prepared by combining the fragments of HGF gene cloned in steps (1) and (2) as follows (See FIGS. 4A and 4B). Then the plasmid pCK (see PCT International Publication NO: WO/0040737) was treated with HindIII/BamHI, and HGF-F1 was inserted thereinto to obtain pCK-F1 to pCK-F13 (col. 6, lns. 32-40). Then, HGF-XhoI was inserted into pCK-F1254, pCK-F1264, pCK-F1274, pCK-F1284, pCK-F1354, pCK-F1364, pCK-F1374 and pCK-F1384 to obtain pCK-HGF-X1, pCK-HGF-X2, pCK-HGF-X3, pCK-HGF-X4, pCK-HGF-X5, pCK-HGF-X6, pCK-HGF-X7 and pCK-HGF-X8, respectively. Then, HGF gene cDNA and dHGF gene cDNA were inserted into the BamHI restriction site of pCK to obtain pCK-cHGF and pCK-dHGF, respectively (see FIG. 5). Kim teaches the preparation of an expression vector containing a hybrid HGF gene construct using pCDNA3.1 plasmid (Invitrogen, USA), which were digested with SnaBI, and treated with the Kienow fragment to make blunt ends and digested with NheI, and then the DNA fragment containing human cytomegalovirus promoter was inserted thereinto to obtain pCP-HGF-X1 to pCP-HGF-X8 (see FIG. 6; col. 7, lns 10-22).  Kim teaches that the expression level of HGF-X gene was found to be from 20 to 150-fold higher than those of HGF cDNA and dHGF cDNA (see FIG. 8; Example 2, col. 7, lns. 64-66). 
Regarding claim 1, Kim teaches a hybrid HGF vector comprising one or more sequences for regulating expression, a self-replication sequence, or a secretory signal (claim 1 and 9). Further, Kim discloses recombinant vectors, which may be used according to known genetic engineering methods, in order to introduced a hybrid HGF gene into an appropriate host cells, such as E.coli and yeast (col 3, ln 30-35). 
Regarding claim 2, Kim teaches the usage of transformed cells with a hybrid HGF gene and the protein encoded thereby which may be produced on a large scale (col. 3, ln 40). 
Regarding claim 3, Kim discloses the object of the invention is to provide a pharmaceutical composition for treating and preventing ischemic or liver disease, which comprises the HGF gene (col. 2, lns. 31-34). 
Kim (US 7812146B2 , see sequence alignment below) teaches a hybrid HGF construct comprising a polynucleotide that has intron 4 of a HGF gene that is inserted between exons 4 and 5 of HGF cDNA (SEQ ID NO: 21), which is the same as SEQ ID NO: 5, except for the difference in size of intron (Col. 33 Claim 1 and 7, see score alignment below). 
Kim does not teach an adeno-associated virus (AAV) vector consisting of the nucleic acid sequence SEQ ID NO: 5. However, before the instant filing date of the instant invention, Jin (WO 2007/058776) teaches an adeno-associated viral vector comprising nucleic acid sequences that encode a HGF polypeptide isoform comprising an exemplary of the HGF isoforms, which are encoded by a sequence of nucleotides that includes all or a portion of an intron selected from among introns 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, and 17 of a cognate HGF gene (i.e., the gene that encodes the HGF ligand that includes all exons), such as the human HGF gene. 
Jin teaches HGF isoforms that are allelic, species or other variants thereof, including, for example, isoforms for which the cognate HGF ligand has at least 80%, 85%, 90%, 95%, 96%, 97%, 98% or 99% or more sequence identity to human HGF gene (SEQ ID NO: 1). The portion encoded by an intron can be one codon, including a stop codon, or more codons, so that the resulting HGF isoforms either stops at the end of the exon or includes 1, 2, 3, or more amino acids encoded by an intron (page 3, lns. 22-29). Jin discloses that intron fusion proteins can be produced synthetically, for example based upon the sequence encoded by gene by identifying splice donor and acceptor sites and identifying possible encoded spliced variants. A combinatorial intron fusion protein refers to a polypeptide that is shortened compared to a wildtype or predominant form of a polypeptide. Typically, the shortening removes one or more domains or a portion thereof from a polypeptide such that an activity is altered. Combinatorial intron fusion proteins often mimic a natural intron fusion protein in that one or more domains or a portion thereof that is/are deleted in a natural intron fusion protein derived from the same gene or derived from a gene in a related gene family (page 18, lns. 23-31). Jin teaches the methods for administering HGF isoforms by expression of encoding nucleic acid molecules include administration of recombinant vectors (page 160, ln. 3). Further, Jin teaches that recombinant vectors can include viral vectors and non- viral vectors. Non-limiting viral vectors include, for example, adenoviral vectors, herpes virus vectors, retroviral vectors, and any other viral vector known to one of skill in the art. Non-limiting non- viral vectors include artificial chromosomes or liposomes or other non-viral vectors. HGF isoforms also can be used in ex vivo gene expression therapy using viral and non- viral vectors (page 160, lns. 3-10). Jin discloses that many expression vectors are available and known to those of skill in the art and can be used for expression of an HGF isoform, including isoform fusions. The choice of expression vector can be influenced by the choice of host expression system. In general, expression vectors can include transcriptional promoters and optionally enhancers, translational signals, and transcriptional and translational termination signals (page 92, lns. 1-5).
Accordingly, it would have been obvious to shorten or delete intron 4 of HGF as disclosed by Kim in order to reduce the size of the sequence and efficiently express SEQ ID NO: 5 in an Adeno-Associated Virus (AAV) vector as disclosed by Jin. A person of skill in the art would modulate or delete parts of intron 4 sequence needed for production as long as the sequence that is needed for the process contains an intron, specifically a long intron, that can trim down and still express and maintain the function of HGF as taught by Kim and Jin. Regarding claim 1, Jin teaches that HGF isoforms that can be used in ex vivo gene expression therapy using viral and non-viral vectors. Jin teaches methods for obtaining HGF expression by encoding nucleic acid molecules, including the administration of recombinant vectors to obtain HGF isoforms. Recombinant vectors can include viral vectors and non-viral vectors and non-limiting viral vectors include, for example, adenoviral vectors, herpes virus vectors, retroviral vectors, and any other viral vector known to one of skill in the art. (page 160, ln 2-8).

    PNG
    media_image1.png
    653
    975
    media_image1.png
    Greyscale
Score alignment of instant SEQ ID NO: 5

    PNG
    media_image2.png
    360
    771
    media_image2.png
    Greyscale





    PNG
    media_image3.png
    911
    749
    media_image3.png
    Greyscale




    PNG
    media_image4.png
    1158
    768
    media_image4.png
    Greyscale























    PNG
    media_image5.png
    1315
    770
    media_image5.png
    Greyscale


Regarding claim 2, Jin teaches cells can be engineered to express an HGF isoform, such as by integrating an HGF isoform-encoding nucleic acid into a genomic location, either operatively linked to regulatory sequences or such that it is placed operatively linked to regulatory sequences in a genomic location. (page 160, ln 9-15). Further, Jin teaches the use of mammalian expression constructs for HGF isoforms, where expression constructs can be transferred to mammalian cells by viral infection such as, adenovirus or by direct DNA transfer such as liposomes, calcium phosphate, DEAE-dextran and by physical means such as electroporation and microinjection (page 94, para. 30). 
Regarding claim 3, Jin teaches Adenovirus can be used ex vivo, for example, cells are isolated from a patient in need of treatment, and transduced with an HGF isoform- expressing adenovirus vector. After a suitable culturing period, the transduced cells are administered to a subject, locally and/or systemically. Alternatively, HGF isoform-expressing adenovirus particles are isolated and formulated in a pharmaceutically-acceptable carrier for delivery of a therapeutically effective amount to prevent, treat or ameliorate a disease or condition of a subject. Typically, adenovirus particles are delivered at a dose ranging from 1 particle to 1014 particles per kilogram subject weight, generally between 106 or 108 particles to 1012 particles per kilogram subject weight. In some situations, it is desirable to provide a nucleic acid source with an agent that targets cells, such as an antibody specific for a cell surface membrane protein or a target cell, or a ligand for a receptor on a target cell (page 160, ln 23 to page 161 ln 2).
Regarding claim 1, Jin teaches an isolated HGF polypeptide isoform, wherein the HGF polypeptide is encoded by a sequence of nucleotides that includes all or a portion of an intron selected from among introns 1-17 of a cognate HGF gene (claim 1). Jin discloses that generally such isoforms are shortened compared to a wildtype or predominant form encoded by a CSR or ligand gene. They, however, can include insertions or other modifications in the exon portion and, thus, be of the same size or larger than the predominant form. Typically, an intron fusion protein is shortened by the presence of one or more stop codons in an intron fusion protein-encoding RNA that are not present in the corresponding sequence of an RNA encoding a wildtype or predominant form of a corresponding polypeptide. Jin teaches that virus vectors suitable for gene therapy include adenovirus, adeno-associated virus (AAV), retroviruses, lentiviruses and others noted above. For example, adenovirus expression technology is well-known in the art and adenovirus production and administration methods also are well known (page 160, ln 17-20). Further, Jin recombinant vectors, which can include viral vectors and non-viral vectors, can be designed to remain episomal, such as by inclusion of an origin of replication or can be designed to integrate into a chromosome in the cell. (page 160, ln 2-6). 
One of ordinary skill in the art would arrive at SEQ ID NO: 5 based on the teachings of Jin and the fact that the AAV genome was known to have a small genome size (Daya et al., "Gene therapy using adeno-associated virus vectors." Clinical microbiology reviews 21.4 (2008): 583-593). Daya teaches that despite the small packaging capacity of AAV vectors, clever investigators have devised ways of engineering transgenes and associated regulatory sequences so that their sizes can be reduced sufficiently to allow packaging into AAV capsids. Additionally, the small capacity of the AAV genome has meant that no viral genes remain so they do not elicit a deleterious immune response. (Daya et al., 2008). Thus, it would have been prima facia obvious to one having ordinary skill in the art to have modified the vector taught by Kim using the remedy of trimming unnecessary sequences of the intron 4 fragment in order to shorten the sequence so that the size of the sequence would better fit an AAV vector. 
One would have been motivated to modify the vector of Kim and clone in AAV in order to receive the expected benefit of increased gene delivery efficiency of hybrid HGF so may exist as either HGF or dHGF, and therefore, the co-expression of HGF and dHGF is important for maximizing the therapeutic effect. Additionally, the suggested modification of HGF would have predictable results and reasonable expectancy of success as both references relate to a hybrid HGF gene having high expression efficiency.
In summary, the ordinary skilled artisan would have had a reasonable expectation of successfully combining the cited prior art teachings, because the cited references (Kim and Jin) hail from the same field of endeavor, i.e. a hybrid HGF nucleotide sequence. 

Conclusion
Claims 1-3 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPHINE MARIA GONZALES whose telephone number is (571)272-1794. The examiner can normally be reached M-Th: 9AM - 5:00PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on (571)272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOSEPHINE M GONZALES/Examiner, Art Unit 4161                                                                                                                                                                                                        
/JESSICA H ROARK/Primary Examiner, Art Unit 1643